Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 1 of 16

                 2021-23337 / Court: 215
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 2 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 3 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 4 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 5 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 6 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 7 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 8 of 16
Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 9 of 16
      Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 10 of 16




                                     CAUSE NO. 2021-23337

 ERIK CORTEZ                                       §               IN THE DISTRICT COURT OF
        Plaintiff                                  §
                                                   §
 v.                                                §                  HARRIS COUNTY, TEXAS
                                                   §
 FREDRICK DEWAYNE SHERMAN                          §
 and TRUCKING CONNECTION, L.L.C.                   §
         Defendants                                §                  215TH JUDICIAL DISTRICT

                   DEFENDANT TRUCKING CONNECTION, L.L.C.’S
                   ANSWER TO PLAINTIFF’S ORIGINAL PETITION,
                  JURY DEMAND, AND REQUESTS FOR DISCLOSURE

         TRUCKING CONNECTION, L.L.C., a Defendant in the above-referenced and numbered

cause, files its Answer to Plaintiff’s Original Petition, Jury Demand, and Requests for Disclosure,

and in support would respectfully show the Court as follows:

                                       GENERAL DENIAL

         1.    Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies each and

every, all and singular, the allegations contained in Plaintiff’s Original Petition and, upon the trial

of this cause, demands strict proof thereof, pursuant to the laws and Constitution of the State of

Texas.

                                           DISCOVERY

         2.    Pursuant to Texas Rule of Civil Procedure 190.4, Defendant requests that the

discovery in this case be conducted under Level 3.

                                  AFFIRMATIVE DEFENSES

         3.    Pursuant to Rule 94 of the Texas Rules of Civil Procedure and Chapter 33 of the

Civil Practice and Remedies Code, Defendant would respectfully show that the injuries and

damages, if any, made the basis of this lawsuit were solely and proximately caused, or in the

alternative, partially and proximately caused, by the negligence of Plaintiff in failing to act like a



DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION
    Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 11 of 16




reasonably prudent person would have acted under the same or similar circumstances. Plaintiff

was negligent per se.

        4.      Defendant Sherman was confronted with an emergency arising suddenly and

unexpectedly.

        5.      The accident forming the basis of the lawsuit was an “unavoidable accident”.

        6.      Plaintiff’s injuries and damages, if any, resulted from the acts of third persons or

instrumentalities over which Defendant had no control.

        7.      Pursuant to Texas Civil Practice and Remedies Code § 41.0105, Plaintiff may only

recover medical or healthcare expenses that the patient actually paid or were incurred by or on the

behalf of the patient.

        8.      Pursuant to Texas Civil Practice and Remedies Code § 33.001 et seq., Defendant

requests the jury compare the responsibility of all parties, including Plaintiff, Co-defendant,

settling persons or entities, and responsible third parties pursuant to Texas Civil Practice and

Remedies Code § 33.004, and assign percentages of responsibility to them, and that any judgment

rendered be done so pursuant to the rights of contribution.

        9.      In the unlikely event that a judgment is entered against Defendant, it reserves its

right to recover from each co-defendant against whom judgment is also rendered, pursuant to

Texas Civil Practice and Remedies Code § 32.002. Defendant further pleads that in the unlikely

event it is found to be jointly and severally liable and required to pay more than its share of

comparative responsibility, Defendant reserves its right of contribution against co-defendant,

jointly and singularly, pursuant to Texas Civil Practice and Remedies Code § 33.001 et seq., and

common law or contractual indemnity as it may apply. Defendant reserves its right to assert such

contribution rights in this action, or in a later action.



DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                         Page 2
    Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 12 of 16




       10.     Plaintiff failed to mitigate his damages.

       11.     Plaintiff’s injuries and damages, if any, are the result of pre-existing and/or

subsequent medical or psychological injuries, conditions, disease processes or disabilities that are

in no way the responsibility of Defendant; therefore, Defendant has no legal responsibility for any

injuries or damages sustained by Plaintiff as a result of any pre-existing and/or subsequent medical

or psychological injuries, conditions, disease processes or disabilities over which Defendant had

no control.

       12.     Pursuant to Texas Civil Practice and Remedies Code § 41.0105, Plaintiff may only

recover medical or healthcare expenses that the patient actually paid or were incurred by or on

behalf of the patient.

       13.     Pursuant to Texas Civil Practice and Remedies Code § 41.003, Defendant requests

the Court require all parties prove their gross negligence claims against Defendant by clear and

convincing evidence.

       14.     Pursuant to Texas Civil Practice and Remedies Code § 41.008, Defendant requests

the Court limit the recovery on the amount of exemplary damages, if any, awarded against

Defendant.

       15.     To the extent Plaintiff seeks punitive or exemplary damages from Defendant,

Defendant asserts that an award of punitive or exemplary damages in this case would violate its

rights guaranteed by the United States Constitution and Texas Constitution.

       16.     Defendant specifically invokes its rights under the Due Process Clause and the

Equal Protection Clause of the Fourteenth Amendment of the United States Constitution and

affirmatively pleads that the Plaintiff’s pleading for punitive and/or exemplary damages violates

the Fourteenth Amendment in as much as punitive and/or exemplary damages can be assessed:



DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                         Page 3
  Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 13 of 16




          (a)   In an amount left to the discretion of the jury and judge;

          (b)   In assessing such sums, the decision of the jury need only be based on a

                vote of ten jurors and does not require a unanimous verdict;

          (c)   In assessing such penalty or exemplary awards, plaintiffs need only prove

                the theory of gross negligence or malice by a “preponderance of the

                evidence” or “clear and convincing evidence” standard and not on a

                “beyond a reasonable doubt” standard, as should be required in assessing a

                punishment award;

          (d)   Further, the defendant who is subject to the award does not have the right

                to refuse to testify against itself, but must, in fact, take the stand and/or give

                deposition testimony or subject itself to the consequences of a default

                judgment;

          (e)   The assessment of such a punishment and/or exemplary award is not based

                upon a clearly defined statutory enactment setting forth a specific mens rea

                requirement and/or other prerequisites of a criminal fine and, in effect

                allows the assessment of such awards even though there are not specific

                standards, limits or other statutory requirements set forth which define the

                mens rea and scope and limit of such awards. Therefore, the awards are

                unduly vague and do not meet the requirements of due process;

          (f)   In essence, Defendant is subjected to all the hazards and risks of what

                amounts to a fine and, in fact, such awards often exceed normal criminal

                fines; but Defendant receives none of the basic rights afforded a criminal

                defendant when being subjected to possible criminal penalties; and



DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                      Page 4
    Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 14 of 16




               (g)       The assessment of punitive and/or exemplary damages differs from

                         defendant to defendant and treats similar Defendants in dissimilar ways.

        17.    Further, if such be necessary, Defendant affirmatively pleads that the assessment

and award of punitive and/or exemplary damages violates the Eighth Amendment of the United

States Constitution as it is applied to the States through the Fourteenth Amendment of the United

States Constitution in that such awards potentially constitute an excessive fine imposed without

the protections of fundamental due process. Accordingly, Defendant invokes its rights under the

Eighth and Fourteenth Amendments of the United States Constitution and respectfully requests

that this Court disallow any award of punitive and/or exemplary damages in as much as an award

in this case would violate Defendant’s United States Constitutional rights.

                              PLEADING IN THE ALTERNATIVE

        18.    Pursuant to Texas Rules of Civil Procedure 84 and 85, to the extent that any

defenses, other than the General Denial, plead in this Answer are in conflict, they are plead in the

alternative.

                                       RIGHT TO AMEND

        19.    Defendant reserves the right to amend or supplement its answer.

                                          JURY DEMAND

        20.    Pursuant to Texas Rule of Civil Procedure 216, Defendant has made a demand for

a jury trial and has paid the required jury fee.

                                 REQUEST FOR DISCLOSURE

        21.    Pursuant to Texas Rule of Civil Procedure 194, Defendant requests that all parties

disclose, within thirty (30) days of service of this request, the information and materials described

in Rule 194.2 (a)-(l).




DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                          Page 5
    Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 15 of 16




                                 REQUEST FOR DEPOSITION

       22.     Defendant requests the opportunity to take the deposition of Plaintiff.

                        INTENT TO USE DOCUMENTS PRODUCED

       23.     Pursuant to Texas Rule of Civil Procedure 193.7, Defendant hereby gives actual

  notice to all parties that all documents produced in response to written discovery may be used

  as evidence in this case; and, that any such materials may be used as evidence against the party

  producing the document at any pretrial proceeding and/or at the trial of this matter without the

  necessity of authenticating the document and/or materials produced in discovery.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Trucking Connection, LLC prays

that Plaintiff take nothing by reason of this suit, and that Defendant be discharged with its costs

and for all such other and further relief to which it may be justly entitled.

                                                       Respectfully submitted,

                                                       BRENNIG & ASSOCIATES, P.C.

                                               By:     /s/ Charles C. Brennig III
                                                       CHARLES C. BRENNIG III
                                                       State Bar No. 00783719
                                                       cbrennig@brenniglaw.com
                                                       ASHLEY N. VEGA
                                                       State Bar No. 24110478
                                                       avega@brenniglaw.com
                                                       5555 San Felipe Street, Suite 610
                                                       Houston, TX 77056
                                                       Telephone: (713) 622-5900
                                                       Facsimile: (713) 622-5910
                                                       ATTORNEYS FOR DEFENDANT
                                                       Trucking Connection, L.L.C.




DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                        Page 6
    Case 4:21-cv-01705 Document 1-1 Filed on 05/24/21 in TXSD Page 16 of 16




                                CERTIFICATE OF SERVICE

        This is to certify that on May 24, 2021, a true and correct copy of the foregoing document
has been provided to all counsel of record via electronic service pursuant to the Texas Rules of
Civil Procedure.

                                                    /s/ Charles C. Brennig III
                                                    CHARLES C. BRENNIG III




DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION                                       Page 7
